  Case 1:15-cr-00036-DSC Document 108 Filed 02/21/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA         )
                                 )
           V.                    )    Criminal No. 15-36E
                                 )
ELIZABETH MCMAHAN                )

                          ORDER OF COURT

                    21st day of February, 2019, upon
     AND NOW, this ______

consideration of the foregoing Motion to Travel, it is hereby

ORDERED, ADJUDGED AND DECREED that said motion be and the

same hereby is, GRANTED.

     IT IS FURTHER ORDERED that the defendant, Elizabeth

McMahan, is permitted to travel leaving the Western District

of Pennsylvania, travel to Richmond, Virginia on February 21,

2019 and returning back to the Western District of

Pennsylvania on February 25, 2019.

     IT IS FURTHER ORDERED that the defendant, Elizabeth

McMahan, is permitted to travel leaving the Western District

of Pennsylvania, travel to Richmond, Virginia on March 2,

2019 and returning back to the Western District of

Pennsylvania on March 3, 2019.

     IT IS FURTHER ORDERED that the defendant, Elizabeth

McMahan, is permitted to travel leaving the Western District

of Pennsylvania, travel to Richmond, Virginia on March 10,

2019 and returning back to the Western District of

Pennsylvania on March 10, 2019.
  Case 1:15-cr-00036-DSC Document 108 Filed 02/21/19 Page 2 of 2




      All other conditions of release remain in full force and

effect.


                            s/ DAVID STEWART CERCONE
                            David S. Cercone
                            United States District Judge

cc:   Counsel of Record
